Title: From George Washington to William Cooper, 20 February 1796
From: Washington, George
To: Cooper, William


          
            Sir,
            Saturday 20th Feby 1796
          
          The lands which I hold on, or near the Mohawk river, are in Partnership with Mr Clinton (late Govr of New York) who has had, & continues still to have (by a Power of Attorney) the disposal of them.
          It is not in my power to inform you at what price he has lately sold any—but of this you can easily be informed by a line to that Gentleman. Or if you desire it, I will write to him myself on the subject. I am Yr Obedt Sert
          
            Go: Washington
          
        